                                   1

                                   2

                                   3

                                   4                               UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6
                                        CORNELIUS ANDERSON,
                                   7                                                    Case No. 18-cv-05230-RS (PR)
                                                      Plaintiff,
                                   8
                                               v.                                       ORDER OF DISMISSAL
                                   9
                                        JOHN DOE,
                                  10
                                                      Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff has not complied with the Court’s order to file a (i) complete application to
                                  14   proceed in forma pauperis (IFP) (the one filed lacks a completed Certificate of Funds and
                                  15   a prison trust account statement) or pay the filing fee; and (ii) complaint on this Court’s
                                  16   form. Accordingly, this federal civil rights action is DISMISSED (without prejudice) for
                                  17   failing to comply with the Court’s orders and for failing to prosecute, see Federal Rule of
                                  18   Civil Procedure 41(b). Because this dismissal is without prejudice, plaintiff may move to
                                  19   reopen the action. Any such motion must contain a complete IFP application (or full
                                  20   payment for the $400.00 filing fee) and a complaint on this Court’s form. The Clerk shall
                                  21   enter judgment in favor of defendant, and close the file.
                                  22          IT IS SO ORDERED.
                                  23   Dated: October ___,
                                                      9 2018
                                                                                         _________________________
                                  24
                                                                                             RICHARD SEEBORG
                                  25                                                       United States District Judge
                                  26
                                  27

                                  28
